Filed 5/3/18
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION ONE


In re D.L., a Person Coming Under         B284646
the Juvenile Court Law.
                                          (Los Angeles County
                                          Super. Ct. No. DK22283)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

   v.

ANGELINA A.,

        Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Marguerite D. Downing, Judge. Reversed in part and
affirmed in part.
      Roni Keller, under appointment by the Court of Appeal, for
Defendant and Appellant.
       Mary C. Wickham, County Counsel, R. Keith Davis,
Assistant County Counsel, Jeanette Cauble, Deputy County
Counsel, for Plaintiff and Respondent.
                 _______________________________
       In February 2017, a loaded gun was found in an unlocked
closet in a bedroom where two-year-old D.L. slept. In May 2017,
the juvenile court determined that the parents’ indifference to the
risks posed by leaving a loaded gun in the child’s reach presented
an ongoing risk of danger to the child. The court declared the
child a dependent of the court and placed her in the home of her
mother, with her father having monitored visitation.
       We conclude the juvenile court’s jurisdictional finding as to
mother regarding ongoing risk was not supported by substantial
evidence. We affirm the court’s order in all other respects.
                          BACKGROUND
       On February 9, 2017, Eli L. (father) was arrested for
carrying a loaded firearm in public. On February 21, 2017, the
Department of Children and Family Services (DCFS) received an
anonymous referral indicating police had found a loaded rifle,
bulletproof vest, gun parts, and ammunition in an unlocked
bedroom closet in a home where two-year-old D.L. resided. The
items were confiscated and removed from the home, but DCFS
later verified that the gun and ammunition had been present. A
detective familiar with father’s criminal case told DCFS that
father was affiliated with a criminal street gang.
       A social worker interviewed Angelina A. (mother), who
stated that she never saw guns, gun parts, ammunition, or a
bulletproof vest in the home, and had never seen father with any
guns in his possession. Mother advised the social worker that




                                 2
she was no longer in contact with father, and he was not welcome
in her home.
       DCFS filed a Welfare and Institutions Code section 300
petition on behalf of D.L.1 The juvenile court conducted a
detention hearing and ordered the child released to mother and
temporarily detained from father.
       Mother was subsequently interviewed by a social worker,
who asked if she was concerned about father leaving a loaded gun
in reach of the child. Mother stated that she did not think father
would put her child in danger. Mother also showed the social
worker the closet in which the gun had been found, which was
closed only by a curtain that did not reach the floor. Mother
stated that she would not keep the child from father. The social
worker observed D.L. climbing on top of a sofa and kitchen table
during the visit.
       A social worker interviewed father in jail. Father stated
that the gun had been in a bag on top of a stack of blankets on
the floor of a closet in the bedroom where D.L. slept. Father
believed the gun was loaded, but it was there for only a week, and
the child could not reach it, although he acknowledged she was a
climber. Father stated that mother did not know about the gun.
He felt he needed it for protection after he had been shot in 2010,
but stated that in the future he would either not have a gun or
lock it in a safe so the child could not access it.
       The juvenile court conducted a jurisdictional and
dispositional hearing, where mother, father, and minor’s counsel
asked that the court dismiss the petition. The court noted that

      1
        All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 3
the risk of harm to the child was continuing because father was
no longer in custody, and mother had a “lackadaisical” view and
did not appear to be proactive in protecting the child, as she
continued to allow father to babysit. Although the court noted
that some of DCFS’s concerns were speculative, it sustained the
petition, declared D.L. a dependent of the court, and (1) removed
her from father’s custody, (2) placed her with mother, (3) ordered
mother to receive family maintenance services, and (4) ordered
father’s visits to remain monitored.
       Father did not appeal. Mother filed a timely appeal.
                           DISCUSSION
I.     No Substantial Evidence Supported the
Jurisdictional Findings as to Mother
       Mother contends the juvenile court’s findings of substantial
risk of future harm because of the prior presence of a gun and
ammunition were not supported by substantial evidence. We
agree.
       We review a jurisdictional order for substantial evidence.
(In re I.J. (2013) 56 Cal.4th 766, 773.) “ ‘In reviewing a challenge
to the sufficiency of the evidence supporting the jurisdictional
findings and disposition, we determine if substantial evidence,
contradicted or uncontradicted, supports them. “In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.” [Citation.] “We do
not reweigh the evidence or exercise independent judgment, but
merely determine if there are sufficient facts to support the
findings of the trial court. [Citations.] ‘ “[T]he [appellate] court




                                 4
must review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial
evidence . . . such that a reasonable trier of fact could find [that
the order is appropriate].” ’ ” ’ ” (Ibid.)
         A child may be adjudged a dependent of the court under
subdivision (b) of section 300 if the “child has suffered, or there is
a substantial risk that the child will suffer, serious physical harm
or illness, as a result of the failure or inability of his or her parent
. . . to adequately supervise or protect the child.” (§ 300, subd.
(b)(1).) The juvenile court need not find “that a parent is at fault
or blameworthy for her failure or inability to supervise or protect
her child.” (In re R.T. (2017) 3 Cal.5th 622, 624.) “The three
elements for jurisdiction under section 300, subdivision (b) are:
‘ “(1) neglectful conduct by the parent in one of the specified
forms; (2) causation; and (3) ‘ “serious physical harm or illness” ’
to the [child], or a ‘ “substantial risk” ’ of such harm or illness.” ’
[Citations.] ‘The third element, however, effectively requires a
showing that at the time of the jurisdictional hearing the child is
at substantial risk of serious physical harm in the future (e.g.,
evidence showing a substantial risk that past physical harm will
reoccur).’ ” (In re B.T. (2011) 193 Cal.App.4th 685, 692.)
Evidence of past conduct may be probative of current conditions.
(In re James R. (2009) 176 Cal.App.4th 129, 135-136.) To
establish a defined risk of harm at the time of the hearing, there
“must be some reason beyond mere speculation to believe the
alleged conduct will recur. [Citation.]” (Id. at p. 136.)
         Dependency jurisdiction may be based on evidence that a
parent stored a loaded gun in such a manner that it could be
accessed by a child. (In re Yolanda L. (2017) 7 Cal.App.5th 987,
995.)




                                   5
       Here, the juvenile court’s finding of jurisdiction was based
on father’s storing a loaded rifle in a location that was accessible
to D.L., and on mother’s failing to protect the child by allowing
father unlimited access to her despite knowing or having reason
to know that a loaded gun was in the home. The court held that
this conduct put D.L. at substantial risk of suffering serious
               2
physical harm.
       Reviewing the record in the light most favorable to the
juvenile court’s determinations, no substantial evidence supports
the juvenile court’s finding.
       Mother argues that there was no risk at the time of the
jurisdictional and dispositional hearing. We agree. Father no
longer resided with mother and D.L., and was not welcome in
mother’s home. He recognized that in the future he would either
not have a gun or lock it in a safe so the child could not access it.
Any risk of future danger to D.L. posed by father’s keeping a
loaded gun in the house would be entirely speculative. Therefore,
no sufficient evidence in the record supported the juvenile court’s
finding of a future risk.
       In Yolanda L., supra, Division Eight of this district found
future risk based on evidence that father’s drug trafficking
activity would likely reoccur, reasoning that firearms are “tools of
the trade” in the “narcotics business.” (In re Yolanda, supra, 7

      2
        Apparently DCFS was not concerned about the child’s
safety in the mother’s care, as in a jurisdictional report dated
May 10, 2017, the workers stated, “[a]t this time, although there
are no immediate concerns for the child’s safety in mother’s care,
DCFS is concerned about the risk associated with mother’s
ability to protect the child upon father’s release from jail.
Father’s release date is unknown at this time.”




                                  6
Cal.App.5th at p. 996.) No evidence of drug activity is present in
this case, though father was affiliated with a gang. In In re C.V.
(2017) 15 Cal.App.5th 566, this court suggested that gang activity
alone was insufficient for taking jurisdiction of a child. (Id. at p.
573.) Nothing in the record suggests that father’s gang activity
endangered the child.
       Given that there was no substantial risk of future harm, we
need not address whether the gun was stored in such a manner
that it could be accessed by D.L.
II.    Because the Juvenile Court Has Jurisdiction Over
the Child, It May Require a Non-Offending Parent to
Participate in Services
       Mother argues that because there were no grounds for
assuming jurisdiction, ipso facto there were no grounds for the
juvenile court’s dispositional orders. She does not otherwise
challenge the juvenile court’s dispositional orders, including
requiring her to receive family maintenance services.
       Mother’s argument is a non sequitur. Irrespective of
whether the court’s jurisdictional findings as to her were well
founded, the court had jurisdiction over the child. Accordingly, it
had the authority to order a nonoffending parent to participate in
services. Section 362, subdivision (a) gives the court the
authority, once a child is declared a dependant, to “make any and
all reasonable orders for the care, supervision, custody, conduct,
maintenance, and support of the child.” Division Two of our
district has explained: “The problem that the juvenile court
seeks to address need not be described in the sustained section
300 petition. [Citation.] In fact, there need not be a
jurisdictional finding as to the particular parent upon whom the
court imposes a dispositional order.” (In re Briana V. (2015) 236




                                 7
Cal.App.4th 297, 311; see In re I.A. (2011) 201 Cal.App.4th 1484,
1492 [“[a] jurisdictional finding involving the conduct of a
particular parent is not necessary for the court to enter orders
binding on that parent, once dependency jurisdiction has been
established”].)
                           DISPOSITION
      The juvenile court’s jurisdictional finding as to mother is
reversed. The court’s order is otherwise affirmed in all respects.
      CERTIFIED FOR PUBLICATION.




                                          CHANEY, Acting P. J.

We concur:



             JOHNSON, J.



             BENDIX, J.




                                 8